50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re: Garry ALSTON, Petitioner.
No. 94-8088.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995Decided:  March 17, 1995

On Petition for a Writ of Mandamus.  (CA-93-146-3)
PETITION DENIED.
Garry Alston, Petitioner Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Garry Alston filed this mandamus petition seeking an order to compel the district court to act favorably upon his 28 U.S.C. Sec. 2254 (1988) petition.  At that time Alston filed this petition, the district court had already entered it final order denying habeas relief.  Therefore, any complaint regarding delay in the district court is moot.  In any event, mandamus relief is not a substitute for appeal.  In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we deny Alston's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.